{¶ 12} I concur with the majority's conclusion that the trial court abused its discretion by failing to articulate reasons for denying the appellant's name change petition.  However, I do not agree with the majority's assertion that it is within the province of this court or any other to consider an individual's "conflicted personal history" when reviewing a name change application and therefore concur in judgment only. "It is universally recognized that a person may adopt any name he may choose so long as such change is not made for fraudulent purposes."Pierce v. Brushart (1950), 153 Ohio St. 372, 380, 92 N.E.2d 4, 41 O.O. 398.  I do not believe that R.C. 2717.01(A) was enacted to vest the courts *Page 205 
with discretion to decide which applicant's lifestyle or choice of name is suitable to be used for lawful purposes.
 {¶ 13} While I agree with the majority that a person should not be allowed to abuse the courts by changing their name at every whim, I do not believe that one previous name change should bar all future petitions.  The primary reason for denying a requested name change application should be the potential for fraud, particularly where it could lead to financial abuse or misrepresentations in society. In re NameChange of Handley (2000), 107 Ohio Misc.2d 24, 26-27, 736 N.E.2d 125
(citations omitted); In re Hall (1999), 135 Ohio App.3d 1, 732 N.E.2d 1004, citing In re Ladrach (P.C. 1987), 32 Ohio Misc.2d 6, 513 N.E.2d 828.
 {¶ 14} Accordingly, I would hold that absent the finding of an intent to commit fraud or otherwise harm the public, Appellant's name change should have been granted.